 



[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.60
PRIVILEGED AND CONFIDENTIAL
EXECUTION COPY
ASSET PURCHASE AGREEMENT
by and among
INTERMUNE, INC.
(the “Buyer”),
KDL GmbH
(“KDL GmbH”)
and
DR. SHITOTOMO YAMAUCHI
(“Dr. Yamauchi” and, collectively with KDL GmbH, the “Sellers”)
Dated as of November 21, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
Section 1.1 Defined Terms
    1  
Section 1.2 Construction
    8  
 
       
ARTICLE 2 THE TRANSACTION
    9  
 
       
Section 2.1 Transfer of Purchased Assets
    9  
Section 2.2 Excluded Assets
    9  
Section 2.3 Assumed Liabilities
    9  
Section 2.4 Excluded Liabilities
    9  
Section 2.5 Purchase Price
    10  
Section 2.6 Risk of Loss
    11  
Section 2.7 Allocation
    11  
 
       
ARTICLE 3 CLOSING
    12  
 
       
Section 3.1 Closing
    12  
Section 3.2 Closing Deliveries by the Sellers
    12  
Section 3.3 Closing Deliveries and Payments by the Buyer
    13  
Section 3.4 Closing Deliveries by the Buyer and the Sellers
    13  
Section 3.5 Liabilities Related to Finders’ or Brokers’ Fees
    13  
Section 3.6 Further Actions
    13  
Section 3.7 Withholdings
    14  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    14  
 
       
Section 4.1 Organization and Authority
    14  
Section 4.2 Title to Purchased Assets
    14  
Section 4.3 Consents; No Violations
    14  
Section 4.4 Compliance with Laws and Litigation
    15  
Section 4.5 Contracts
    15  
Section 4.6 Tax Matters
    15  
Section 4.7 Intellectual Property
    15  
Section 4.8 Product Records
    17  
Section 4.9 Brokers, Finders, etc
    17  
Section 4.10 No Other Agreements to Sell the Purchased Assets
    17  
Section 4.11 Disclosure
    17  
Section 4.12 Disclaimer of Implied Warranty
    17  
Section 4.13 Regulatory Matters
    18  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER
    18  
 
       
Section 5.1 Organization and Authority
    18  
Section 5.2 Consents; No Violations
    19  
Section 5.3 Brokers, Finders, etc
    19  
 
       
ARTICLE 6 CERTAIN OTHER COVENANTS
    19  
 
       
Section 6.1 Cooperation
    19  
Section 6.2 Billing and Invoices
    20  
Section 6.3 Covenant Not To Compete
    20  

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



          Section   Page
 
       
Section 6.4 Exclusive License; Right of First Refusal
    21  
Section 6.5 Tax Matters
    22  
Section 6.6 Notice to Third Parties
    24  
Section 6.7 Patent Maintenance
    24  
 
       
ARTICLE 7 CONDITIONS TO CLOSING
    24  
 
       
Section 7.1 Conditions Precedent to Buyer’s Obligations
    24  
Section 7.2 Conditions Precedent to Sellers’ Obligations
    25  
 
       
ARTICLE 8 INDEMNIFICATION
    26  
 
       
Section 8.1 Survival of Representations and Warranties
    26  
Section 8.2 Indemnification
    27  
Section 8.3 Right of Setoff
    28  
 
       
ARTICLE 9 MISCELLANEOUS PROVISIONS
    28  
 
       
Section 9.1 Confidentiality and Publicity
    28  
Section 9.2 Notices
    29  
Section 9.3 Governing Law
    30  
Section 9.4 Representation By Counsel
    30  
Section 9.5 Expenses
    31  
Section 9.6 Entire Agreement
    31  
Section 9.7 Amendment; Waiver
    31  
Section 9.8 Severability
    31  
Section 9.9 Assignment
    31  
Section 9.10 Counterparts
    31  
Section 9.11 Waiver of Jury Trial
    31  
Section 9.12 Consent to Jurisdiction
    32  
Section 9.13 Attorney Fees
    32  
Section 9.14 Remedies Cumulative; Specific Performance
    32  
Section 9.15 Time is of Essence
    32  
Section 9.16 Executory Nature of the Duties Imposed by this Agreement
    32  
Section 9.17 Bankruptcy Rights
    32  
Section 9.18 Release
    32  

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



PRIVILEGED AND CONFIDENTIAL
EXECUTION COPY
ASSET PURCHASE AGREEMENT
(KDL Agreement)
     This ASSET PURCHASE AGREEMENT (as amended from time to time, the
“Agreement”), dated November 21, 2007, is made and entered into by and among
InterMune, Inc., a Delaware corporation (the “Buyer”), KDL GmbH, a Swiss
corporation (“KDL GmbH”), and Dr. Shitotomo Yamauchi (“Dr. Yamauchi” and,
collectively with KDL GmbH, the “Sellers”). The Buyer and the Sellers are
sometimes collectively referred to herein as the “Parties” and individually as a
“Party.”
RECITALS
     WHEREAS, the Buyer, the Sellers, KDL, Inc. (“KDL Japan”), Marnac, Inc.
(“Marnac”), and Dr. Solomon B. Margolin (“Dr. Margolin” and, collectively with
the Sellers, KDL Japan and Marnac, the “Licensors”) are parties to that certain
License Agreement dated as of March 29, 2002, as amended (the “Existing License
Agreement”), pursuant to which the Licensors granted to the Buyer certain
limited rights and licenses related to anti-fibrotic uses of Pirfenidone on a
worldwide basis (except for Japan, Taiwan and Korea);
     WHEREAS, Marnac and KDL Japan are parties to that certain License Agreement
dated November 5, 1996 (the “Shionogi License Agreement”) with Shionogi & Co.,
Ltd. (“Shionogi”) pursuant to which Marnac and KDL Japan have granted to
Shionogi certain limited rights and licenses related to anti-fibrotic uses of
Pirfenidone within Japan, Taiwan and Korea;
     WHEREAS, the Buyer, Marnac and Dr. Margolin have entered into an Asset
Purchase Agreement, dated as of November 19, 2007 and certain related agreements
pursuant to which, among other things, the Buyer acquired from Marnac and
Dr. Margolin certain assets related to Pirfenidone; and
     WHEREAS, the Sellers desire to sell certain assets related to Pirfenidone
to the Buyer, and the Buyer desires to purchase such assets from the Sellers, on
the terms and subject to conditions set forth herein.
     NOW, THEREFORE, in consideration of the promises, representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, agree as
follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 Defined Terms. For the purposes of this Agreement, the
following words and phrases shall have the following meanings whether in the
singular or the plural:
     “Action” shall mean any action, claim, suit, litigation, proceeding, labor
dispute, arbitral action, governmental audit, inquiry, criminal prosecution,
examination, investigation or unfair labor practice charge or complaint
commenced, brought, conducted or heard at law or in equity or before any
Governmental Authority or any arbitrator or arbitral panel.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-1-



--------------------------------------------------------------------------------



 



     “Affiliate” shall mean any company or entity controlled by, controlling or
under common control with a Party. As used in the definition of “Affiliate,”
“control” means (a) that Person owns, directly or indirectly, more than fifty
percent (50%) of the voting stock of another entity, or (b) that a Person has
the actual ability to control and direct the management of the entity, whether
by contract or otherwise.
     “Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Allocation” shall have the meaning set forth in Section 2.7.
     “Ancillary Agreements” shall mean, collectively, the Bill of Sale, the
Assignment and Assumption Agreement and the IP Assignments.
     “Approval Notice and Report” shall have the meaning set forth in Section
6.4(c).
     “Assignment and Assumption Agreement” shall have the meaning set forth in
Section 3.4(a).
     “Assumed Contracts” shall have the meaning set forth in the definition of
Purchased Assets.
     “Assumed Liabilities” shall have the meaning set forth in Section 2.3.
     “Bill of Sale” shall have the meaning set forth in Section 3.2(a).
     “Business Day” means a day, which is not a Saturday, a Sunday, or a
statutory holiday in the United States.
     “Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Buyer Disclosure Schedule” shall have the meaning set forth in the first
paragraph of Article 5.
     “Buyer Proprietary Information” shall have the meaning set forth in Section
9.1(b).
     “CAPACITY Trial” shall mean (i) the randomized, double-blind, placebo
controlled, Phase III, three-arm study of the safety and efficacy of Pirfenidone
in patients with idiopathic pulmonary fibrosis under protocol PIPF-004; and
(ii) the randomized, double-blind, placebo controlled, Phase III study of the
safety and efficacy of Pirfenidone in patients with idiopathic pulmonary
fibrosis under protocol PIPF-006, in each case as designed by and initiated by
the Buyer.
     “Claim” shall have the meaning set forth in Section 8.2(c).
     “Claim Notice” shall have the meaning set forth in Section 8.2(c).
     “Closing” shall have the meaning set forth in Section 3.1.
     “Closing Date” shall have the meaning set forth in Section 3.1.
     “Closing Payment” shall have the meaning set forth in Section 2.5(a).
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Competing Product” shall mean any product that contains Pirfenidone.
Notwithstanding the foregoing, Competing Product shall not include those
products containing Pirfenidone that (i) are
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-2-



--------------------------------------------------------------------------------



 



designed, marketed, sold and used exclusively for [ * ]indications (excluding [
* ]) and (ii) are covered by a pending or issued claim of USPTO Application No.
[ * ], U.S. Patent No. [ * ], PCT Application No. [ * ], PCT Application No. [ *
], [ * ] or [ * ], or any patent applications, provisional patent applications
or similar instruments (including any and all substitutions, divisions,
continuations, reissues, renewals, extensions, reexaminations, patents of
addition, supplementary protection certificates, inventors’ certificates,
pediatric data package exclusivity extensions, or the like) as well as any
foreign equivalents thereof (including certificates of invention and any
applications therefor). Competing Product shall also exclude any product in
Japan, Korea or Taiwan that currently is or is in the future under license of
the Shionogi Assets (and any such product shall continue to be excluded from the
definition of a Competing Product after it ceases to be under license of the
Shionogi Assets).
     “Confidentiality Agreement” shall have the meaning set forth in
Section 9.1.
     “Consents” shall have the meaning set forth in Section 4.3(a).
     “Contract” shall mean any agreement, contract, lease, purchase, under,
consensual obligation, promise, or undertaking, obligation or commitment
(whether written or oral), to which one or more of the Sellers are a party that
is primarily related to the Product, the Product Business, the Purchased Assets
or the Assumed Liabilities, or which is necessary for the conduct of the Product
Business to the extent conducted by the Sellers.
     “Copyrights” shall have the meaning set forth in the definition of
Purchased Assets.
     “Damages” shall have the meaning set forth in Section 8.2(a).
     “Diligence Period” shall have the meaning set forth in Section 6.4(c).
     “Dollar(s)” shall mean the USA dollar(s).
     “Dr. Yamauchi” shall have the meaning set forth in the first paragraph of
this Agreement.
     “EMEA” means the European Medicines Evaluation Agency.
     “Encumbrance” shall mean claims, security interests, liens, pledges,
charges, escrows, options, proxies, rights of first refusal, preemptive rights,
mortgages, hypothecations, assessments, prior assignments, title retention
agreements, conditional sales agreements, indentures, deeds of trust, leases,
levies or security agreements of any kind whatsoever imposed upon the subject
property or item.
     “Excluded Assets” notwithstanding any other provision of this Agreement,
shall mean all assets and properties of the Sellers, in the territory of Japan,
Taiwan, and Korea, other than the Purchased Assets, including USPTO Application
No. [ * ]; U.S. Patent No. [ * ]; PCT Application No. [ * ]; PCT Application No.
[ * ]; [ * ]; [ * ]; [ * ] (application Number); and the Shionogi Assets.
     “Excluded Liabilities” shall mean all Liabilities or obligations of the
Sellers (other than the Assumed Liabilities), including any obligation or
Liability of the Sellers created as a result of this Agreement and those items
set forth on Schedule 2.4(a).
     “Existing License Agreement” shall have the meaning set forth in the first
sentence of the Recitals.
     “FDA” means the United States Food and Drug Administration.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-3-



--------------------------------------------------------------------------------



 



     “Governmental Authority” shall mean any (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality, board,
bureau, official, ministry, organization, unit, body or entity and any court or
other tribunal).
     “IND” shall mean an Investigational New Drug Application (as defined under
the United States Food, Drug and Cosmetic Act and applicable Regulations
promulgated thereunder).
     “Indemnified Party” shall have the meaning set forth in Section 8.2(c).
     “Indemnifying Party” shall have the meaning set forth in Section 8.2(c).
     “Intellectual Property” shall mean Copyrights, Know-How, Trademarks,
Patents, and all other intellectual property or proprietary rights, in each case
whether or not subject to statutory registration or protection.
     “IP Assignments” shall have the meaning set forth in Section 3.2(b).
     “IRS” means the United States Internal Revenue Service.
     “KDL GmbH” shall have the meaning set forth in the first paragraph of this
Agreement.
     “KDL Japan” shall have the meaning set forth in the first sentence of the
Recitals.
     “Know-How” shall have the meaning set forth in the definition of Purchased
Assets.
     “Knowledge of the Sellers” or “to the Sellers’ Knowledge” or any similar
such statement with respect to the Sellers shall mean the best actual knowledge
of any executive officer or director of KDL GmbH, any key employee of KDL GmbH
directly involved in the management, operation or research and development of
the Purchased Assets, or Dr. Yamauchi.
     “Law” shall mean any constitution, law, statute, treaty, role, directive,
requirement or Regulation or Order of any Governmental Authority.
     “Liability” shall mean, collectively, any indebtedness, guaranty,
endorsement, commitment, claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, choate or
inchoate, liquidated or unliquidated, secured or unsecured, direct or indirect,
matured or unmatured, or absolute, contingent or otherwise, including any
product liability.
     “Licensors” shall have the meaning set forth in the first sentence of the
recitals.
     “MAA Milestone Payment” shall have the meaning set forth in Section
2.5(b)(iii).
     “Milestone Payments” shall mean, collectively, the Phase III Milestone
Payment, the NDA Milestone Payment and the MAA Milestone Payment.
     “NDA Milestone Payment” shall have the meaning set forth in Section
2.5(b)(ii).
     “Non-Income Taxes” shall mean (i) any real property, personal property, ad
valorem and other similar Taxes and (ii) any sales, use, transaction, excise and
other similar Taxes; provided, however, that
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-4-



--------------------------------------------------------------------------------



 



“Non-Income Taxes” shall not include (a) any Taxes that are income Taxes or
Taxes in the nature of income Taxes or (b) any Transfer Taxes.
     “Officer’s Certificate” shall have the meaning set forth in Section 3.2(d).
     “Order” shall mean any: (a) temporary, preliminary or permanent order,
judgment, injunction, edict, decree, ruling, pronouncement, proclamation,
directive, determination, decision, opinion, verdict, sentence, stipulation,
subpoena, writ or award that is or has been issued, made, entered, rendered or
otherwise put into effect by or under the authority of any court, administrative
agency or other Governmental Authority; or (b) Contract with any Governmental
Authority that is or has been entered into in connection with any Action.
     “[ * ]” shall mean [ * ].
     “Other Party” shall have the meaning set forth in Section 6.5(e)(iii).
     “Party” or “Parties” shall have the meaning set forth in the first
paragraph of this Agreement.
     “Patents” shall have the meaning set forth in the definition of Purchased
Assets.
     “Permitted Encumbrances” shall mean liens imposed by any Governmental
Authority for Taxes not yet due and payable.
     “Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, joint stock company, joint venture,
limited liability company, trust or entity or organization of any kind or
Governmental Authority.
     “Phase III Milestone Payment” shall have the meaning set forth in Section
2.5(b)(i).
     “Pirfenidone” shall mean that certain substance whose chemical composition
is 5-methyl-1-phenyl-2-(1H)-pyridone (CAS 53179-13-8).
     “Post-Closing Tax Period” shall mean any Tax Period beginning after the
close of business on the Closing Date and the portion of any Straddle Period
beginning after the Closing Date.
     “Pre-Closing Tax Period” shall mean any Tax Period ending on or before the
close of business on the Closing Date and the portion of any Straddle Period
ending on the Closing Date.
     “Patent Transferor” shall have the meaning set forth in Section 6.4(a).
     “Product” shall mean any pharmaceutical composition or preparation, in any
dosage, strength or size, containing Pirfenidone.
     “Product Business” shall mean the manufacturing, using, developing,
promoting, selling, offering to sell, or importing of Pirfenidone for sale to
the extent currently being or previously conducted by the Sellers.
     “Product Copyrights” shall have the meaning set forth in the definition of
Purchased Assets.
     “Product Data” shall have the meaning set forth in the definition of
Purchased Assets.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-5-



--------------------------------------------------------------------------------



 



     “Product Intellectual Property” shall have the meaning set forth in the
definition of Purchased Assets.
     “Product Know-How” shall have the meaning set forth in the definition of
Purchased Assets.
     “Product Patents” shall have the meaning set forth in the definition of
Purchased Assets.
     “Product Records” shall have the meaning set forth in the definition of
Purchased Assets.
     “Product Trademarks” shall have the meaning set forth in the definition of
Purchased Assets.
     “Purchased Assets” shall mean, collectively: (i) the Contracts or portions
of the Contracts set forth on Schedule 1.1(a) (the “Assumed Contracts”); (ii) as
primarily related to Pirfenidone, all permits, licenses, certificates,
approvals, Product Registrations, waivers, exemptions, qualifications, consents
or orders of, filings and authorizations issued by any Governmental Authority to
the Sellers or their Representatives, if any (the “Regulatory Approvals”);
(iii) all toxicology, pre-clinical, clinical and manufacturing information and
data, including with respect to clinical trials, and all submissions and
correspondence with or to any Governmental Authority regarding the Product,
including all validation data and documentation supporting the process of
manufacturing the Product, but only to the extent the foregoing may be in the
possession or control of any Seller (or any Affiliate of any Seller) (the
“Product Data”); (iv) all domestic and foreign copyrights, copyright
registrations, copyright applications, original works of authorship fixed in any
tangible medium of expression, including literary works (including all forms and
types of computer software, including all source code, object code, firmware,
development tools, files, records and data, and all documentation related to any
of the foregoing), pictorial, and graphic works relating to the Product Data and
Product Records (“Copyrights”), except for any Copyrights to published
scientific papers, unpublished academic materials, and submitted but unpublished
scientific papers of KDL GmbH, including those by Dr. Yamauchi or other KDL GmbH
employees, as owned, licensed, sublicensed or otherwise controlled by any Seller
and primarily related to Pirfenidone (“Product Copyrights”); (v) trade secrets,
technology, discoveries and improvements, know-how, proprietary rights,
formulae, confidential and proprietary information, technical information,
techniques, inventions, designs, drawings, procedures, processes, models,
formulations, manuals and systems, whether or not patentable or copyrightable,
including all biological, chemical, biochemical, toxicological, pharmacological
and metabolic material and information and data relating thereto and
formulation, clinical, analytical and stability information and data which have
actual or potential commercial value and are not available in the public domain
(“Know-How”) as owned, licensed, sublicensed or otherwise controlled by any
Seller, if any, and primarily related to Pirfenidone, including as developed in
connection with clinical trials (“Product Know-How”); (vi) the United States
patents, patent applications, provisional patent applications and similar
instruments (including any and all substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, extensions, reexaminations, patents
of addition, supplementary protection certificates, inventors’ certificates,
pediatric data package exclusivity extensions, or the like) as well as any
foreign equivalents of the foregoing (including certificates of invention and
any applications therefor) (“Patents”) as owned (in whole or in part), licensed,
sublicensed or otherwise controlled by any Seller and primarily related to
Pirfenidone (“Product Patents”); (vii) all domestic and foreign trademarks,
trademark registrations, trademark applications, service marks, service mark
registrations, service mark applications, business marks, brand names, trade
names, names, internet domains and URLs, and all goodwill associated therewith,
if any (“Trademarks”) as owned, licensed, sublicensed or otherwise controlled by
any Seller and primarily related to Pirfenidone (“Product Trademarks” and,
collectively with Product Copyrights, Product Know-How and Product Patents,
“Product Intellectual Property”); and (viii) all files, documents, instruments,
papers, books and records owned or controlled by any Seller, whether in
electronic or tangible form, to the extent relating to the Purchased Assets,
including any research and development files, marketing materials (if any),
regulatory files, adverse event reports and
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-6-



--------------------------------------------------------------------------------



 



files, clinical studies and all documentation relating to the Product
Intellectual Property, but excluding any such items to the extent that any
applicable Law prohibits their transfer (the “Product Records”). The Parties
agree that “Purchased Assets” does not include any of the Excluded Assets.
     “Product Registrations” shall mean all applications, all Investigational
New Drug Applications (INDs) and their foreign equivalents, new drug
applications, abbreviated new drug applications, new drug submissions, and any
comparable applications and submissions, together with any and all supplements
or modifications or amendments thereto, whether existing, pending, withdrawn or
in draft form, together with all correspondence to or from any Governmental
Authority with respect thereto, prepared and submitted to any Governmental
Authority with respect to any Product.
     “Purchase Price” shall have the meaning set forth in Section 2.5.
     “Recipient Party” shall have the meaning set forth in Section 6.5(e)(iii).
     “Regulations” shall mean any laws, statutes, ordinances, regulations,
rules, notice requirements, court decisions, agency guidelines, principles of
Law and orders of any foreign, federal, state or local Governmental Authority.
     “Regulatory Approvals” shall have the meaning set forth in the definition
of Purchased Assets.
     “Released Claims” shall have the meaning set forth in Section 9.18.
     “Representative” shall mean any officer, director, principal, attorney,
accountant, agent, employee or other representative of any Person.
     “Restricted Territory” means the entire world.
     “Right of First Refusal” shall have the meaning set forth in
Section 6.4(d).
     “ROFR Notice” shall have the meaning set forth in Section 6.4(d).
     “Schedules” shall refer to the schedules to this Agreement which are hereby
incorporated by reference into this Agreement.
     “SEC” means the Securities and Exchange Commission.
     “Sellers” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Sellers Disclosure Schedule” shall have the meaning set forth in the first
paragraph of Article 4.
     “Sellers Proprietary Information” shall have the meaning set forth in
Section 9.1(c).
     “Shionogi” shall have the meaning set forth in the second sentence of the
Recitals.
     “Shionogi Assets” shall mean the Shionogi License Agreement and [ * ] and
other Japanese patents and patent applications disclosing and claiming certain [
* ], as well as any and all divisions, re-issues, continuations, substitutes and
extension in part or all of such patents or patent applications which are [ * ].
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-7-



--------------------------------------------------------------------------------



 



     “Shionogi License Agreement” shall have the meaning set forth in the second
sentence of the Recitals.
     “Straddle Period” shall mean any Tax Period beginning before and ending
after the Closing Date.
     “Survival Date” shall have the meaning set forth in Section 8.1(a).
     “Taxes” mean any federal, state, local, foreign or other tax, levy, impost,
fee, assessment or other government charge, including without limitation income,
estimated income, business, occupation, franchise, property, payroll, personal
property, sales, transfer, use, employment, commercial rent, occupancy,
franchise or withholding taxes, and any premium, including without limitation
interest, penalties and additions in connection therewith.
     “Tax Period” shall mean any period prescribed by any Governmental Authority
for which a Tax Return is required to be filed or a Tax is required to be paid.
     “Tax Return” shall mean any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Trademarks” shall have the meaning set forth in the definition of
Purchased Assets.
     “Transfer Taxes” shall mean all transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the transactions
contemplated hereby.
     “Treasury Regulations” shall mean the income tax regulations issued under
the Code.
     Section 1.2 Construction.
     (a) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The meaning
of defined terms shall be equally applicable to the singular and plural forms of
the defined terms. The terms “include” and “including” and variations thereof,
are not limiting but rather shall be deemed to be followed by the words “without
limitation.”
     (b) References to agreements and other documents shall be deemed to include
all subsequent amendments and other modifications thereto.
     (c) References to statutes shall include all regulations promulgated
thereunder and references to statutes or regulations shall be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.
     (d) References to “license” or “licenses” shall include “sublicense” or
“sublicenses,” as applicable.
     (e) The captions, titles and headings of this Agreement are for convenience
of reference only and shall not affect the construction of this Agreement.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-8-



--------------------------------------------------------------------------------



 



     (f) Whenever the context requires: the singular number shall include the
plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; the feminine gender shall include the masculine and neuter
genders; and the neuter gender shall include the masculine and feminine genders
     (g) The Parties participated jointly in the negotiation and drafting of
this Agreement and the language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent. If an ambiguity
or question of intent or interpretation arises, then this Agreement will
accordingly be construed as drafted jointly by the Parties to this Agreement,
and no presumption or burden of proof will arise favoring or disfavoring any
Party to this Agreement by virtue of the authorship of any of the provisions of
this Agreement.
     (h) The Schedules and Exhibits to this Agreement are a material part hereof
and shall be treated as if fully incorporated into the body of this Agreement.
ARTICLE 2
THE TRANSACTION
     Section 2.1 Transfer of Purchased Assets. At the Closing, upon the terms
and subject to the conditions hereof and in reliance upon the representations,
warranties and covenants contained herein and in consideration of the Purchase
Price paid and to be paid to the Sellers by the Buyer, the Sellers will sell,
convey, transfer, assign and deliver to the Buyer, and the Buyer will purchase,
take delivery of and acquire from the Sellers, all of the Sellers’ right, title
and interest in and to the Purchased Assets, free and clear of any Encumbrances,
except for Permitted Encumbrances.
     Section 2.2 Excluded Assets. The Parties acknowledge and agree that the
Sellers are not selling, conveying, transferring, delivering or assigning any
rights whatsoever to the Excluded Assets to the Buyer, and the Buyer is not
purchasing, taking delivery of or acquiring any rights whatsoever to the
Excluded Assets from the Sellers.
     Section 2.3 Assumed Liabilities. As of the Closing Date, the Buyer shall
assume and agree to pay, perform or otherwise discharge, in accordance with
their respective terms and subject to the respective conditions thereof, only
the following Liabilities (collectively, the “Assumed Liabilities”):
     (a) Any Liability arising after the Closing Date under any Assumed Contract
(other than any Liability arising out of or relating to a breach of, or default
under, such Assumed Contract which occurred or prior to the Closing Date); and
     (b) Any other Liability specifically set forth on Schedule 2.3(b) hereto.
For the avoidance of doubt, nothing in this Section 2.3 is intended to, or shall
be interpreted to, limit or otherwise reduce the Liabilities of the Buyer as
they may occur and/or exist after the Closing Date solely by virtue of the
Buyer’s ownership, marketing or use of the Purchased Assets, but rather, this
Section 2.3 is solely intended to identify and provide for the assumption by the
Buyer of those Liabilities of the Sellers that are specifically assumed by the
Buyer hereunder and which, but for such assumption, would remain Liabilities of
the Sellers.
     Section 2.4 Excluded Liabilities. Notwithstanding any other provision of
this Agreement, except for the Assumed Liabilities expressly assumed in
Section 2.3, the Buyer shall not assume, or
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-9-



--------------------------------------------------------------------------------



 



otherwise be responsible for, any Liabilities of any Seller or any of their
respective Affiliates, whether liquidated or unliquidated, or known or unknown,
whether arising out of occurrences prior to, at or after the Closing Date
(“Excluded Liabilities”), which Excluded Liabilities shall include:
     (a) any Liability of any Seller that arises out of or relates to any
Excluded Assets (for the avoidance of doubt, the Parties agree that any
Liabilities of Marnac and KDL Japan under the Shionogi License Agreement shall
remain the Liabilities of Marnac and KDL Japan and are Excluded Liabilities);
     (b) any Liability of any Seller under or with respect to any Contract
(other than an Assumed Contract pursuant to Section 2.3(a));
     (c) any Liability of any Seller arising out of or related to any Action
asserted on or prior to the Closing Date against any Seller, or against or in
respect of any Purchased Asset or the conduct of the Product Business, or the
basis of which shall have arisen on or prior to the Closing Date;
     (d) any Liability arising from any injury to or death of any Person or
damage to or destruction of any property, whether based on negligence, breach of
warranty, strict liability, enterprise liability or any other legal or equitable
theory arising from defects in products manufactured or services performed by or
on behalf of any Seller or any other Person on or prior to the Closing Date;
     (e) any Liability of any Seller arising out of or relating to the ownership
or operation of the Purchased Assets and/or the Product Business prior to
Closing, including any claims, obligations, rebates or litigation arising out of
or relating to events or conditions occurring prior to Closing or Products sold
by any Seller prior to Closing;
     (f) any Liability to the extent arising out of or as a result of the
conduct of any business of the Sellers and their respective Affiliates other
than those liabilities expressly assumed herein pursuant to Section 2.3;
     (g) any Liability arising out of or relating to any finder’s fee, brokerage
fee, commission or similar payment in connection with any Seller’s entry into
this Agreement or the consummation of the transactions contemplated hereby,
including any of the Contracts listed on Section 4.9 of the Sellers Disclosure
Schedule; and
     (h) any Liability of any Seller, or any member of any consolidated,
affiliated, combined or unitary group of which any Seller is or has been a
member, for any Tax, and any Liability for Taxes attributable to the Purchased
Assets or the Product Business for any Pre-Closing Tax Period.
     Section 2.5 Purchase Price. In consideration for the sale, transfer,
conveyance, assignment and delivery of the Purchased Assets and the execution
and delivery of this Agreement and the Ancillary Agreements by the Sellers, upon
the terms and subject to the conditions set forth in this Agreement
(collectively, the “Purchase Price”):
     (a) Closing Payment. At the Closing, the Buyer shall (i) deliver (or cause
to be delivered) to the Sellers an upfront payment in the form of a payment,
which shall be nonrefundable for any reason whatsoever, in the aggregate amount
of $4,250,000 in cash, payable by wire transfer in immediately available funds
in the allocations and to the accounts specified in Schedule 2.5 (the “Closing
Payment”); and (ii) assume the Assumed Liabilities pursuant to Section 2.3.
     (b) Milestone Payments. Subject to Article 8:
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-10-



--------------------------------------------------------------------------------



 



          (i) By [ * ], the Buyer shall notify the Sellers of its decision, in
the Buyer’s sole and absolute discretion, to file or not to file (A) a New Drug
Application for Pirfenidone for an indication of idiopathic pulmonary fibrosis
with the FDA, or (B) a Marketing Authorization Application for Pirfenidone for
an indication of idiopathic pulmonary fibrosis with the EMEA. If the Buyer
decides to file a New Drug Application with the FDA and/or a Marketing
Authorization Application with the EMEA, then within ten (10) Business Days of
such notification to the Sellers, the Buyer shall deliver (or cause to be
delivered) to the Sellers an aggregate amount of $[ * ] in cash, payable by wire
transfer in immediately available funds in the allocations and to the accounts
specified in Schedule 2.5 (the “Phase III Milestone Payment”).
          (ii) Upon the Buyer’s receipt of New Drug Application approval for
Pirfenidone for an indication of idiopathic pulmonary fibrosis in the United
States, the Buyer shall deliver (or cause to be delivered) to the Sellers an
aggregate amount of $[ * ] in cash within fifteen (15) Business Days, payable by
wire transfer in immediately available funds in the allocations and to the
accounts specified in Schedule 2.5 (the “NDA Milestone Payment”); provided,
however, that the parties hereby acknowledge and agree that in the event the
Buyer determines, in good faith, that the labeling received by the Buyer from
the FDA with respect to the use of Pirfenidone for an indication of idiopathic
pulmonary fibrosis materially and negatively impacts the potential commercial
value of Pirfenidone for idiopathic pulmonary fibrosis in the United States,
then the Sellers agree to, in good faith, (A) discuss with the Buyer the extent
to which labeling has negatively impacted the commercial value of Pirfenidone
for idiopathic pulmonary fibrosis in the United States and (B) negotiate an
appropriate downward adjustment to the NDA Milestone Payment to reflect such
decrease in commercial value.
          (iii) Upon the Buyer’s receipt of Marketing Authorization Application
approval for Pirfenidone for an indication of idiopathic pulmonary fibrosis in
Europe, the Buyer shall deliver (or cause to be delivered) to the Sellers an
aggregate amount of $[ * ] in cash within fifteen (15) Business Days, payable by
wire transfer in immediately available funds in the allocations and to the
accounts specified in Schedule 2.5 (the “MAA Milestone Payment”); provided,
however, that the parties hereby acknowledge and agree that in the event the
Buyer determines, in good faith, that the labeling received by the Buyer from
the EMEA with respect to the use of Pirfenidone for an indication of idiopathic
pulmonary fibrosis materially and negatively impacts the potential commercial
value of Pirfenidone for idiopathic pulmonary fibrosis in Europe, then the
Sellers agree to, in good faith, (A) discuss with the Buyer the extent to which
labeling has negatively impacted the commercial value of Pirfenidone for
idiopathic pulmonary fibrosis in Europe and (B) negotiate an appropriate
downward adjustment to the MAA Milestone Payment to reflect such decrease in
commercial value.
Each of the payments constituting the Purchase Price shall be deemed material,
and any failure to make any payment of any portion of the Purchase Price, if and
when due, may be treated by the Sellers as a material failure of consideration.
     Section 2.6 Risk of Loss. Until the Closing, any loss of or damage to the
Purchased Assets from fire, flood, casualty or any other similar occurrence
shall be the sole responsibility of the Sellers. As of the Closing, title to the
Purchased Assets shall be transferred to the Buyer subject to the terms hereof.
After the Closing, the Buyer shall bear all risk of loss associated with the
Purchased Assets and shall be solely responsible for procuring adequate
insurance to protect the Purchased Assets against any such loss.
     Section 2.7 Allocation. As soon as practicable after the Closing, the
Parties shall agree on an allocation (the “Allocation”) of the Purchase Price
(including any Assumed Liabilities to the extent properly taken into account
under the Code and the Treasury Regulations promulgated thereunder) among the
Purchased Assets and the Sellers’ covenants under Section 6.3 in accordance with
the requirements of Section 1060 of the Code and consistent with the principles
set forth in Schedule 2.7. The Parties agree to
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-11-



--------------------------------------------------------------------------------



 



be bound by the Allocation, and the Parties shall act in accordance with the
Allocation in the preparation of financial statements and the filing of all Tax
Returns (including, without limitation, filing IRS Form 8594 with their Tax
Returns for the taxable year that includes the Closing Date), before any Tax
authority or in any judicial proceeding unless it has the written consent of the
other Party to this Agreement or unless specifically required pursuant to a
final determination within the meaning of Section 1313(a) of the Code. No later
than thirty (30) days prior to the filing of their respective Forms 8594 (and
analogous state law forms), each Party shall deliver to the other Party a copy
of such form. The Parties shall promptly advise each other of the existence of
any Tax proceeding related to the Allocation. In the event of an adjustment to
the Purchase Price pursuant to Section 6.5(c), the Buyer shall amend the
Allocation to reflect such adjustment, subject to approval by the Sellers, such
approval not to be unreasonably withheld. The Buyer and the Sellers agree to
treat as interest for Tax purposes any portion of the Purchase Price that is
properly treated as interest under Section 483 of the Code (or any similar
provision applicable under state or local Law).
ARTICLE 3
CLOSING
     Section 3.1 Closing. Subject to the satisfaction or waiver of the
conditions set forth in Sections 7.1 and 7.2, the closing of the transactions
contemplated herein in connection with the purchase and sale of the Purchased
Assets (the “Closing”) shall be held at 10:00 a.m., local time, on the second
(2nd) Business Day following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions the respective Parties shall take
at the Closing) at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo
Park, California 94025, or such other time or place as the Parties hereto shall
otherwise agree (the “Closing Date”).
     Section 3.2 Closing Deliveries by the Sellers. At the Closing, the Sellers
shall (i) take all steps necessary to place the Buyer in actual possession and
operating control of the Purchased Assets and (ii) deliver to the Buyer the
following items, duly executed by the Sellers as applicable, all of which shall
be in form and substance reasonably acceptable to the Buyer and in full force
and effect:
     (a) Bill of Sale. Bill of Sale covering all of the applicable Purchased
Assets, substantially in the form of Exhibit A (the “Bill of Sale”);
     (b) Intellectual Property Assignment. Any and all documents necessary to
properly record the assignment to the Buyer of all of the Sellers’ right, title
and interest in and to the Product Intellectual Property, substantially in the
form of Exhibit B (the “IP Assignments”);
     (c) Consents. Duly executed Consents of all third parties (including any
Governmental Authorities), if any, required by the Sellers to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements, in
form and substance reasonably satisfactory to the Buyer, including those
Consents listed in Schedule 4.3(a);
     (d) Officer’s Certificates. A certificate executed on behalf of each of the
Sellers by an executive officer of KDL GmbH, and individually by Dr. Yamauchi,
dated as of the Closing Date, certifying that the conditions set forth in
Section 7.1(a), Section 7.1(b) and Section 7.1(d) have been satisfied in all
respects (the “Officer’s Certificate”);
     (e) Secretary’s Certificate. A certificate of the Secretary of KDL GmbH
certifying as to:
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-12-



--------------------------------------------------------------------------------



 



          (i) The certificate of incorporation and bylaws (or comparable
organizational documents) of KDL GmbH as in effect as of the Closing Date;
          (ii) resolutions of KDL GmbH’s board of directors authorizing the
execution, delivery and performance of this Agreement and the Ancillary
Agreements; and
          (iii) the incumbency of KDL GmbH’s officers executing this Agreement
and the Ancillary Agreements; and
     (f) Certificate of Good Standing. Certificates from appropriate
Governmental Authorities from Switzerland as to KDL GmbH’s existence and good
standing under Swiss law and, if applicable, payment of all applicable taxes,
dated no earlier than three (3) Business Days prior to the Closing Date.
     Section 3.3 Closing Deliveries and Payments by the Buyer . The Buyer shall
pay the Closing Payment.
     Section 3.4 Closing Deliveries by the Buyer and the Sellers. At the
Closing, the Buyer and the Sellers shall deliver the following items to one
another, duly executed and in full force and effect:
     (a) Assignment and Assumption Agreement. Assignment and Assumption
Agreement, covering all of the Assumed Liabilities, substantially in the form of
Exhibit C (the “Assignment and Assumption Agreement”).
     (b) Other Documentation. Such other certificates, instruments or documents
required pursuant to the provisions of this Agreement or otherwise necessary or
appropriate to transfer the Purchased Assets and Assumed Liabilities in
accordance with the terms hereof and consummate the transactions contemplated by
this Agreement and the Ancillary Agreements, and to vest in the Buyer full and
complete title to the Purchased Assets free and clear of any Encumbrances,
except for Permitted Encumbrances.
     Section 3.5 Liabilities Related to Finders’ or Brokers’ Fees. For the
avoidance of doubt, the Parties agree that (i) all Liabilities in respect of
finder’s fees, brokerage fees or commissions or similar payments arising out of
or relating to the Purchased Assets in connection with any Seller’s entry into
this Agreement or the consummation of any of the transactions contemplated
hereby shall remain Excluded Liabilities pursuant to Section 2.4, and (ii) the
Buyer shall reserve all rights pursuant to Article 8 (including
Section 8.2(a)(iii)).
     Section 3.6 Further Actions. From and after the Closing, each Seller shall
cooperate with the Buyer and the Buyer’s Affiliates and Representatives, and
shall execute and deliver such documents and take such other actions as the
Buyer may reasonably request, for the purpose of evidencing the transactions
contemplated by this Agreement or the Ancillary Agreements and putting the Buyer
in possession and control of all of the Purchased Assets, including using their
reasonable best efforts to obtain all necessary Consents from other parties to
the Assumed Contracts. Each of the Sellers hereby irrevocably nominates,
constitutes and appoints the Buyer as the true and lawful attorney-in-fact of
each of the Sellers (with full power of substitution) effective as of the
Closing Date, limited to the purposes contemplated by this Agreement and the
Ancillary Agreements, and hereby authorizes the Buyer (in the name of and on
behalf of each of the Sellers) to execute, deliver, acknowledge, certify, file
and record any document, to institute and prosecute any Action and to take any
other action (on or at any time after the Closing Date) that the Buyer may deem
reasonably appropriate for the purpose of (a) collecting, asserting, enforcing
or perfecting any claim, right or interest of any kind that is included in or
relates to any of the Purchased Assets, (b) defending or compromising any claim
or Action relating to any of the Purchased
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-13-



--------------------------------------------------------------------------------



 



Assets (subject to the provisions of Section 8.2 in the case of a Claim for
indemnification) or (c) otherwise carrying out or facilitating any of the
transactions contemplated by this Agreement or the Ancillary Agreements. The
power of attorney referred to in the preceding sentence is and shall be coupled
with an interest and shall be irrevocable, and shall survive the dissolution or
insolvency of KDL GmbH.
     Section 3.7 Withholdings. The Buyer shall be entitled to deduct and
withhold from any consideration payable or otherwise deliverable pursuant to
this Agreement such amounts as may be required to be deducted or withheld
therefrom under any provision of federal, local or foreign Tax law or under any
applicable Law. To the extent such amounts are so deducted or withheld, such
amounts shall be treated for all purposes under this Agreement as having been
paid to the Person to whom such amounts would otherwise have been paid.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     Each Seller represents and warrants, jointly and severally, to the Buyer
that the statements contained in this Article 4 are true and correct as of the
date of this Agreement and will be true and correct as of the Closing Date as if
made on such date, except as set forth in the disclosure schedules delivered by
the Sellers to the Buyer on the date of this Agreement (collectively, such
schedules being referred to herein as the “Sellers Disclosure Schedule”). The
Sellers Disclosure Schedule shall be arranged in paragraphs corresponding to the
numbered sections contained in this Article 4 and the disclosure in any
paragraph shall qualify other sections in this Article 4 only to the extent that
it is readily apparent from a reading of such disclosure that it also qualifies
or applies to such other sections.
     Section 4.1 Organization and Authority. KDL GmbH is a corporation duly
organized, validly existing and in good standing under the laws of Switzerland.
Each Seller has all requisite power and authority to execute and deliver this
Agreement and the Ancillary Agreements, to perform its respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby and, in the case of KDL GmbH, has duly authorized the execution,
delivery and performance of this Agreement and the Ancillary Agreements and
transactions or documents contemplated hereby and thereby by all necessary
corporate action. The Sellers have all requisite power and authority necessary
to own, lease and operate their respective assets, to carry on the Product
Business to the extent currently being conducted by them, and to perform their
respective obligations under all Contracts. This Agreement and the Ancillary
Agreements, when executed and delivered by the Sellers, constitute the valid and
legally binding obligations of the Sellers, enforceable against each of them in
accordance with their respective terms, subject to applicable bankruptcy,
moratorium, reorganization, insolvency and similar laws of general application
relating to or affecting the rights and remedies of creditors generally and to
general equitable principles (regardless of whether in equity or at law).
     Section 4.2 Title to Purchased Assets. The Sellers have good and marketable
title to the Purchased Assets free and clear of any Encumbrances, except for
Permitted Encumbrances. Upon the consummation of the transactions contemplated
hereby, the Buyer will acquire good and marketable title to the Purchased Assets
free and clear of any Encumbrances, except for Permitted Encumbrances. None of
the Sellers has received any notice of any adverse claims of ownership to or
right to use the Purchased Assets, and to the Sellers’ Knowledge, no facts or
circumstances exist which would provide a reasonable basis for any such adverse
claim of ownership or right to use any of the Purchased Assets.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-14-



--------------------------------------------------------------------------------



 



     Section 4.3 Consents; No Violations.
     (a) Except for all filings and other actions contemplated by this Agreement
and the Ancillary Agreements (including the necessary transfer of filings,
notices and approvals required to transfer the Regulatory Approvals from the
Sellers to the Buyer), the execution, delivery and performance by the Sellers of
this Agreement and the Ancillary Agreements and the consummation by the Sellers
of the transactions contemplated hereby and thereby will not require any notice
to, filing with, or the consent, approval or authorization of, any Person or
Governmental Authority (“Consents”).
     (b) Neither the execution and delivery of this Agreement or the Ancillary
Agreements nor the consummation of the transactions contemplated hereby or
thereby will (i) violate or result in a breach or result in the acceleration or
termination of, or the creation in any third party of the right to accelerate,
terminate, modify or cancel, any Contract primarily related to the Purchased
Assets and/or the Assumed Liabilities, (ii) conflict with, violate or result in
a breach of any provision of the certificate of incorporation or by-laws (or
comparable organizational documents) of KDL GmbH, or (iii) conflict with or
violate in any material respect any applicable Law.
     Section 4.4 Compliance with Laws and Litigation .
     (a) With respect to the Product Business, the Purchased Assets and the
Assumed Liabilities, to the Knowledge of the Sellers, the Sellers are in
material compliance with all applicable Laws.
     (b) There is no existing or pending or, to the Knowledge of the Sellers,
threatened Action with respect to the Product Business, the Purchased Assets or
the Assumed Liabilities or with respect to this Agreement or the transactions
contemplated hereby. None of the Sellers is subject to any Order of any
Governmental Authority that would reasonably be expected to impair or delay its
ability to perform its obligations under, and consummate the transactions
contemplated, by this Agreement.
     Section 4.5 Contracts.
     (a) The Sellers have delivered to or made available to the Buyer accurate
and complete copies of all Contracts primarily related to the Purchased Assets
and/or the Assumed Liabilities. All such Contracts to which any Seller is a
party are, as to such Seller (and, as to the other parties thereto, to the
Knowledge of the Sellers), legal, valid and binding agreements in full force and
effect and enforceable in accordance with its terms (subject to applicable
bankruptcy, moratorium, reorganization, insolvency and similar laws of general
application relating to or affecting the rights and remedies of creditors
generally and to general equitable principles (regardless of whether in equity
or at law)).
     (b) None of the Sellers is in breach or default, and no event has occurred
that with notice or lapse of time would constitute a breach or default by any
Seller permitting termination, modification, or acceleration, under any Contract
primarily related to the Purchased Assets and/or Assumed Liabilities. To the
Knowledge of the Sellers, no other party to any Contract is in material breach
or default under, or has repudiated any material provision of, any Contract
primarily related to the Purchased Assets and/or Assumed Liabilities.
     Section 4.6 Tax Matters. Each Seller has timely filed all Tax Returns
required to be filed, and has paid all Taxes due, with respect to the Purchased
Assets and the Product Business. There are no Encumbrances on any of the
Purchased Assets for Taxes (except for current Taxes not yet due and payable).
There are no asserted, and the Sellers have no Knowledge of any basis for the
assertion of any, claims relating to Taxes which, if adversely determined, could
reasonably be expected to result in any such Encumbrance.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-15-



--------------------------------------------------------------------------------



 



     Section 4.7 Intellectual Property.
     (a) Section 4.7(a) of the Sellers Disclosure Schedule set forth a true and
complete list of the Product Patents and the Product Trademarks.
     (b) To the Knowledge of the Sellers, (i) the activities of the Sellers, if
any, relating to the development, manufacture, marketing, use, sale,
distribution, import, export or other commercial exploitation of Pirfenidone by
the Sellers, in each case do not infringe upon, misappropriate, violate, dilute
(with respect to any trademarks, trade names, brand names and service marks) or
otherwise constitute the unauthorized use of, the Intellectual Property rights
of any third party; (ii) no claim is pending or, to the Knowledge of the
Sellers, threatened against the Sellers alleging any of the foregoing; and
(iii) to the Knowledge of the Sellers, no right, license, lease, consent or
other agreement is required with respect to any Product Intellectual Property
for the conduct of the Product Business other than those included in the
Purchased Assets.
     (c) To the Knowledge of the Sellers, none of the Product Patents is
involved in any litigation, reissue, interference, reexamination, or opposition,
and there has been no threat or other indication that any such proceeding will
hereafter be commenced. To the Knowledge of the Sellers, the Product Patents
(excluding patent applications) (i) are in good standing, (ii) are all without
challenge of any kind, (iii) are valid and enforceable, and (iv) have not been
adjudged invalid or unenforceable in whole or in part.
     (d) To the Knowledge of the Sellers, none of the Product Trademarks or
Product Copyrights is involved in any cancellation, nullification, interference,
conflict, concurrent use or opposition proceeding, and there has been no threat
or other indication that any such proceeding will hereafter be commenced.
     (e) No Actions are pending, or to the Knowledge of the Sellers are
threatened, against any of the Sellers (i) based upon challenging or seeking to
deny or restrict the use of any of the Product Intellectual Property, or
(ii) alleging that any services provided by, processes used by, or products
manufactured or sold by the Sellers in relation to the Product Business infringe
or misappropriate any Intellectual Property right of any third party.
     (f) To the Knowledge of the Sellers, all maintenance fees, annuity fees or
renewal fee payment for each jurisdiction in which each patent, patent
application, trademark, trademark application, trade name, trade name
registration, brand name, brand name registration, service mark, service mark
registration, copyright, copyright application, domain name or domain name
application included within the Product Intellectual Property has issued or is
pending have been timely paid.
     (g) To the Knowledge of the Sellers, no third party is engaging in any
activity that infringes or misappropriates the Product Intellectual Property.
None of the Sellers is a party to any agreement granting rights by the Sellers
to any third party with respect to the Product Intellectual Property.
     (h) The Sellers have, with respect to the Product Business, used
commercially reasonable efforts to maintain their trade secrets in confidence.
     (i) To the Knowledge of the Sellers, there has been no misappropriation of
any trade secrets or other confidential information of the Sellers with respect
to the Product Business.
     (j) All employees of, consultants to or vendors of the Sellers with access
to confidential information with respect to the Product Business are parties to
written agreements under which each such employee, consultant or vendor is
obligated to maintain the confidentiality of confidential information of the
Sellers. To the Knowledge of the Sellers, none of the employees, consultants or
vendors of the Sellers or any of their subsidiaries is in violation of such
agreements.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-16-



--------------------------------------------------------------------------------



 



     (k) The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby, will not result in or give
rise to any right of termination or other right to impair or limit, or otherwise
result in a breach of, any of the Sellers’ rights to own or retain a license to
any of the Product Intellectual Property.
     (l) To the Knowledge of the Sellers, the Sellers have disclosed to the
Buyer all patentable Product Know-How.
     Section 4.8 Product Records. To the Knowledge of the Sellers, all of the
Product Records have been made available by the Sellers to the Buyer for
examination, are complete and correct in all material respects, and have been
maintained in accordance with sound business practices and applicable Law.
     Section 4.9 Brokers, Finders, etc. Except as set forth in Section 4.9 of
the Sellers Disclosure Schedule, none of the Sellers nor any of their respective
officers, directors, employees, stockholders or Affiliates has employed or made
any agreement with any broker, finder or similar agent or any Person which will
result in the obligation of the Buyer or any of its Affiliates to pay any
finder’s fee, brokerage fees or commission or similar payment in connection with
the transactions contemplated hereby.
     Section 4.10 No Other Agreements to Sell the Purchased Assets. None of the
Sellers nor any of KDL GmbH’s officers, directors, stockholders or Affiliates
has any commitment or legal obligation, absolute or contingent, to any other
Person other than the Buyer to sell, assign, transfer or effect a sale of any of
the Purchased Assets, to sell or effect a sale of a majority of the capital
stock of KDL GmbH, to effect any merger, consolidation, liquidation, dissolution
or other reorganization of KDL GmbH, or to enter into any agreement or cause the
entering into of an agreement with respect to any of the foregoing.
     Section 4.11 Disclosure. This Agreement, the Sellers Disclosure Schedule
and the Ancillary Agreements do not contain any untrue statement of a material
fact or, to the Knowledge of the Sellers, omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. The Sellers have provided the Buyer with all information requested
by the Buyer in connection with this transaction and all information that the
Sellers considers necessary or appropriate to enable the Buyer to decide whether
to purchase the Purchased Assets and assume the Assumed Liabilities. To the
Sellers’ Knowledge, there are no facts which (individually or in the aggregate)
materially affect the Purchased Assets and/or the Assumed Liabilities that have
not been set forth in the Agreement, the Sellers Disclosure Schedule and the
Ancillary Agreements.
     Section 4.12 Disclaimer of Implied Warranty. EACH OF THE SELLERS HEREBY
DISCLAIMS ANY IMPLIED WARRANTY AS TO THE LEGAL EFFECT OF THE PURCHASED ASSETS,
THE FITNESS OF THE PURCHASED ASSETS FOR THEIR INTENDED PURPOSE, THE
MERCHANTABILITY OF THE PURCHASED ASSETS, AND ALL OTHER WARRANTIES WHICH MAY BE
IMPLIED AT LAW. THE PURCHASED ASSETS ARE SOLD “AS IS”, WITHOUT WARRANTY OTHER
THAN WARRANTIES OF TITLE AND WARRANTIES EXPRESSLY SET OUT IN THIS AGREEMENT.
This disclaimer of warranty, however, shall not disclaim the implied contractual
covenant of good faith and fair dealing, which the Sellers hereby expressly
recognize as applicable to this Agreement; and any warranty which may not be
disclaimed as a matter of patent or any other Law. The Buyer acknowledges that
it is not relying upon any statement, representation or warranty not expressly
contained in this Agreement or in the Seller Disclosure Schedule.
Notwithstanding the foregoing, each Seller hereby acknowledges that nothing set
forth in this Section 4.12 shall relieve the Sellers of any liability to the
Buyer arising out of any actual fraud or intentional
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-17-



--------------------------------------------------------------------------------



 



misrepresentation of the Sellers or any of their respective Representatives in
connection with the transactions contemplated by this Agreement.
     The Sellers make no representation or warranty that the Product Patents may
not be invalidated in the future by any Governmental Authority, although to the
Knowledge of the Sellers, there is no Action currently contemplated, threatened
or underway that may result in the invalidation of any of the Product Patents.
     Section 4.13 Regulatory Matters.
     (a) None of the Sellers has any existing, pending or withdrawn Regulatory
Approvals, including Product Registrations. The Sellers do not require any
Regulatory Approvals to carry on the Product Business as being conducted by the
Sellers as of the Closing Date and which are required by applicable Law.
     (b) None of the Sellers, nor any third party on behalf of any Seller, has
conducted or is currently conducting any preclinical or clinical trials relating
to Pirfenidone. None of the Sellers has submitted any materials or made any
applications to the FDA, the EMEA or other comparable Governmental Authorities.
     (c) None of the Sellers, nor any third party on behalf of any Seller, has
developed, labeled, stored, tested, manufactured or distributed any Pirfenidone
or Product.
     (d) None of the Sellers has received any notice from any Governmental
Authority that such Governmental Authority has commenced, threatened or intends
to commence any action or investigation with respect to the Product Business,
and there are no facts, circumstances or conditions that would be sufficient to
presently, or solely with the passage of time in the ordinary course of
business, provide a reasonable basis for any such action or investigation.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
     The Buyer represents and warrants to the Sellers that the statements
contained in this Article 5 are true and correct as of the date of this
Agreement and will be true and correct as of the Closing Date as if made on such
date, except as set forth in the disclosure schedules delivered by the Buyer to
the Sellers on the date of this Agreement (the “Buyer Disclosure Schedule”). The
Buyer Disclosure Schedule shall be arranged in paragraphs corresponding to the
numbered sections contained in this Article 5 and the disclosure in any
paragraph shall qualify other sections in this Article 5 only to the extent that
it is readily apparent from a reading of such disclosure that it also qualifies
or applies to such other sections.
     Section 5.1 Organization and Authority. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Buyer has all requisite power and authority to execute and deliver
this Agreement and the Ancillary Agreements, to perform its respective
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, and has duly authorized the execution, delivery
and performance of this Agreement and the Ancillary Agreements and transactions
or documents contemplated hereby and thereby by all necessary corporate action.
This Agreement and the Ancillary Agreements, when executed and delivered by the
Buyer, constitute the valid and legally binding obligations of the Buyer,
enforceable against it in
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-18-



--------------------------------------------------------------------------------



 



accordance with their respective terms, subject to applicable bankruptcy,
moratorium, reorganization, insolvency and similar laws of general application
relating to or affecting the rights and remedies of creditors generally and to
general equitable principles (regardless of whether in equity or at law).
     Section 5.2 Consents; No Violations.
     (a) Except for all filings and other actions contemplated by this Agreement
and the Ancillary Agreements (including the necessary transfer of filings,
notices and approvals required to transfer the Regulatory Approvals from the
Sellers to the Buyer), the execution, delivery and performance by the Buyer of
this Agreement and the Ancillary Agreements and the consummation by the Buyer of
the transactions contemplated hereby and thereby will not require any notice to,
filing with, or the consent, approval or authorization of, any Person or
Governmental Authority.
     (b) Neither the execution and delivery of this Agreement or the Ancillary
Agreements nor the consummation of the transactions contemplated hereby or
thereby will (i) violate or result in a breach or result in the acceleration or
termination of, or the creation in any third party of the right to accelerate,
terminate, modify or cancel, any indenture, contract, lease, sublease, loan
agreement, note or other obligation or liability to which the Buyer is a party
or is bound, (ii) conflict with, violate or result in a breach of any provision
of the certificate of incorporation or by-laws of the Buyer, or (iii) conflict
with or violate in any material respect any applicable Law.
     Section 5.3 Brokers, Finders, etc. Neither the Buyer nor any of its
officers, directors, employees, stockholders or Affiliates has employed or made
any agreement with any broker, finder or similar agent or any person or firm
which will result in the obligation of the Buyer or any of its Affiliates to pay
any finder’s fee, brokerage fees or commission or similar payment in connection
with the transactions contemplated hereby.
ARTICLE 6
CERTAIN OTHER COVENANTS
     Section 6.1 Cooperation.
     (a) After the Closing Date, the Parties shall cooperate reasonably with
each other in connection with any reasonable actions required to be taken with
respect to their respective obligations under this Agreement and the Ancillary
Agreements, and shall (i) furnish upon reasonable request to each other such
further information, (ii) execute and deliver to each other such other
reasonable documents, and (iii) do such other acts, all as the other Party may
reasonably request for the purpose of carrying out the provisions of this
Agreement (and the Ancillary Agreements) and the transactions contemplated
hereby and thereby.
     (b) The Sellers will promptly notify the Buyer, and the Buyer will notify
the Sellers, as applicable and in writing, of any event or fact which represents
a material breach of any of their respective representations, warranties,
covenants or agreements hereunder.
     (c) Within ninety (90) days of the Closing Date, the Sellers shall deliver
(or cause to be delivered) to the Buyer any Purchased Assets not required to be
delivered at Closing pursuant to Section 3.2.
     (d) From the Closing Date through the first anniversary of the Closing
Date, upon the Buyer’s request, each Seller shall: (i) reasonably assist the
Buyer in the maintenance and renewal of any Regulatory Approvals and the
performance of any compliance activities under applicable Law, (ii)
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-19-



--------------------------------------------------------------------------------



 



reasonably assist the Buyer in the preparation of any maintenance or renewal
filings with respect to any Product Intellectual Property, and (iii) provide
such other cooperation and assistance as reasonably requested by the Buyer.
     (e) At least thirty (30) days prior to the submission for publication,
including public presentation, of any Copyrights primarily related to
Pirfenidone, including any scientific papers and academic materials by
Dr. Yamauchi or other KDL GmbH employees, the Sellers shall provide complete
copies of all such materials to the Buyer for the Buyer’s review. If the
materials provided to the Buyer are in draft form or are later revised prior to
publication, the Sellers shall continue to provide revised copies of all such
materials until a complete and final copy has been provided to the Buyer for the
Buyer’s review. The Buyer will, in all such cases, have at least thirty
(30) days to review and comment on the materials prior to publication. The
Sellers shall reasonably consider for inclusion in such publication the comments
of the Buyer. Should the Buyer desire to file a patent application on any
inventions within such proposed publication, the Buyer shall so notify the
Sellers prior to the expiration of the thirty (30) day review period and the
Sellers shall, upon receipt of such notice, delay publication for up to an
additional thirty (30) days and cooperate with the Buyer in the preparation of
such patent application. The Buyer shall own all rights, title and interest in
all such patent applications and patents claiming inventions disclosed in all
such publications and materials. The Sellers hereby assign all rights to any and
all such patent applications and patents to the Buyer. The Sellers shall
cooperate with the Buyer to perfect any such assignments, including executing,
or causing to be executed, any formal papers necessary.
     Section 6.2 Billing and Invoices. In the event that any Seller or any of
their respective Affiliates receive payment after the Closing Date on invoices
relating to any business arising from the Purchased Assets operated by the Buyer
or sales of products or services rendered by the Buyer on or after the Closing
Date, such Seller will promptly notify the Buyer of such receipt and will
promptly remit, or will cause such Affiliate to promptly remit, such payment to
the Buyer without depositing such payment in an account of such Seller, or such
Affiliate, unless in error, and such Seller, or such Affiliate, shall not be
entitled to offset such payment against any payments due such Sellers from the
Buyer. In the event that any Seller receives an invoice or request for payment
relating to the operation of any business arising from the Purchased Assets on
or after the Closing Date, or with respect to any Assumed Liability, such Seller
will promptly notify the Buyer of such request or invoice and forward the
invoice and all other appropriate information to the Buyer for payment. In the
event the Buyer or any of its Affiliates receive payment after the Closing Date
on invoices issued by any Sellers relating to an Excluded Asset or relating to
product sold or services rendered by businesses other than those relating to the
Purchased Assets, the Buyer will promptly notify the Sellers of such receipt and
will promptly remit, or will cause such Affiliate to promptly remit, such
payment to the Sellers without depositing such payment in an account of the
Buyer, or such Affiliate, unless in error, and the Buyer, or such Affiliate,
shall not be entitled to offset such payment against any payments due the Buyer
from the Sellers.
     Section 6.3 Covenant Not To Compete.
     (a) Each Seller hereby agrees that for a period of ten (10) years from and
after the Closing Date, such Seller shall not, directly or indirectly, alone, as
a licensor, or otherwise in conjunction with any other Persons, through licenses
or otherwise, develop, manufacture, license-in, market, sell or otherwise
distribute for human use, or assist any other Person, in developing,
manufacturing, licensing-in, marketing, selling or otherwise distributing for
human use, any Competing Product, either alone or in combination with another
product, in all or any portion of the Restricted Territory.
     (b) Acknowledgment of the Sellers. Each Seller hereby acknowledges that
(i) the value of the Purchased Assets is an integral component of the value of
the transactions contemplated by this
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-20-



--------------------------------------------------------------------------------



 



Agreement to the Buyer, and (ii) the scope of the covenants contained in this
Section 6.3, including as to time and geography, are necessary to preserve the
value of the Purchased Assets for the Buyer. Each Seller also acknowledges that
the limitations of time, geography and scope of activity agreed to in this
Section 6.3 are ongoing executory duties of each Seller and are reasonable
because, among other things, (i) the Buyer and the Sellers are engaged in a
highly competitive industry, (ii) the Sellers have had unique access to the
trade secrets and know-how of the Purchased Assets, including the plans and
strategy (and, in particular, the competitive strategy) relating to the
Purchased Assets, and (iii) the Sellers are receiving significant consideration
in connection with the consummation of the transactions contemplated by this
Agreement.
     (c) Non-Competition Covenants; Scope.
          (i) If any agreement in this Section 6.3 or any part of such agreement
is held invalid, void or unenforceable by any court of competent jurisdiction,
such invalidity, voidness, or unenforceability shall in no way render invalid,
void, or unenforceable any other part of such agreement or any separate
agreement not declared invalid, void or unenforceable, and this Section 6.3
shall in such case be construed as if the invalid, void, or unenforceable
provisions were omitted.
          (ii) If any court of competent jurisdiction shall determine that the
provisions of this Section 6.3 exceed the time, geographic or scope limitations
permitted by applicable Law, then such provisions shall nevertheless be
enforceable by such court against any Seller upon such shorter term, or within
such lesser geographic area or scope, as may be determined by such court to be
reasonable and enforceable.
     (d) Injunctive Relief. The Parties agree that in the event of a breach by a
Seller of any of the covenants set forth in this Section 6.3, monetary damages
alone would be inadequate to fully protect the Buyer from, and compensate the
Buyer for, the harm caused by such breach or threatened breach. Accordingly,
each Seller agrees that if it breaches or threatens breach of any provision of
this Section 6.4, the Buyer shall be entitled to, in addition to any other right
or remedy otherwise available, injunctive relief restraining such breach or
threatened breach and to specific performance of any such provision of this
Section 6.3. The Buyer shall not be required to post a bond or other security in
connection with, or as a condition to, obtaining such relief before a court of
competent jurisdiction.
     Section 6.4 Exclusive License; Right of First Refusal.
     (a) The Buyer hereby grants an irrevocable, fully paid-up, royalty-free,
perpetual, transferable, sublicensable, exclusive license to the Product Patents
to the Seller or Sellers who owned such Product Patent immediately prior to the
consummation of the transactions contemplated by this Agreement (the “Patent
Transferor”) solely to the extent that such Product Patents [ * ] and solely to
the extent necessary to [ * ]. The Buyer shall execute such documents to
evidence such transfers as may be reasonably requested by the Sellers, including
documents for filing with the United States Patent and Trademark Office and
other relevant patent agencies.
     (b) The Buyer shall have the right to terminate the license granted
pursuant to Section 6.4(a) of this Agreement effective immediately upon written
notice if any Patent Transferor or any of their respective Affiliates, or any
sublicensee under any patent right licensed to such Patent Transferor under
Section 6.4(a) of this Agreement or any of their respective Affiliates
challenges in a court of competent jurisdiction, the validity, scope or
enforceability of, or otherwise opposes, any patent right covered by the Product
Patents, including any patent right licensed to any Patent Transferor under
Section 6.4(a) of this Agreement. If a sublicensee under any patent right
licensed to such Patent Transferor under Section 6.4 (a) of this Agreement or
any of their respective Affiliates challenges the validity, scope or
enforceability
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-21-



--------------------------------------------------------------------------------



 



of or otherwise opposes any patent right covered by the Product Patents,
including any patent right licensed to any Patent Transferor under
Section 6.4(a) of this Agreement under which such sublicensee is sublicensed,
then such Patent Transferor or its respective Affiliate, as applicable, shall,
upon written notice from the Buyer, terminate such sublicense. Each Patent
Transferor and its respective Affiliates shall include provisions in all
agreements under which a third party obtains a license under any patent right
licensed to such Patent Transferor under Section 6.4(a) of this Agreement
providing that, if the sublicensee challenges the validity or enforceability of
or otherwise opposes any such patent right under which the sublicensee is
sublicensed, then such Patent Transferor may terminate such sublicense agreement
with such sublicensee, and such Patent Transferor shall, upon request by the
Buyer, enforce such right if such sublicensee breaches such restriction.
     (c) Each Patent Transferor agrees that for a period of six (6) years from
the date of this Agreement, such Patent Transferor shall not, directly or
indirectly (including through any of its Affiliates), at any time prior to the
approval by the FDA of an IND or by the EMEA of a Clinical Trial Authorization
with respect to such [ * ], enter into any agreement, understanding or
arrangement (or discussions or negotiations therefor) with any Person that
effects or contemplates the licensing, sale or transfer of any rights in or to
assets relating to such [ * ]. Upon the FDA approval of an IND or the EMEA
approval of a Clinical Trial Authorization with respect to such [ * ] at any
time within the six (6) year period referenced in the foregoing sentence, such
Patent Transferor(s) shall promptly provide the Buyer with (i) a copy of such
FDA or EMEA approval and (ii) all the available and relevant data from the
studies (collectively, the “Approval Notice and Report”). The Buyer shall have
the right to conduct due diligence for a period of up to sixty (60) days from
the date that Buyer receives the Approval Notice and Report from the Patent
Transferor(s) (such period, the “Diligence Period”). The Buyer’s due diligence
during the Diligence Period may include the following: (A) a full pre-clinical
or clinical (as applicable) and manufacturing audit of the Patent Transferor(s),
(B) the right to reasonably request all relevant data, including raw data,
obtained to date, and (C) the right to inspect the Patent Transferor(s)
facilities and, to the extent within the reasonable control of the Patent
Transferor(s), the facilities of its clinicians and manufacturers (and the
Patent Transferor(s) agree to use their commercially reasonable efforts to
ensure that the Buyer may inspect the facilities of such third parties).
     (d) The Buyer shall have the right of first refusal (in its sole and
absolute discretion) to enter into negotiations with such Patent Transferor(s)
for further research, development and commercialization of an [ * ] in
connection with an Approval Notice and Report (the “Right of First Refusal”).
The Buyer’s Right of First Refusal shall expire upon the expiration of the
underlying Diligence Period unless the Buyer exercises its Right of First
Refusal by delivering written notice to the Patent Transferor(s) (a “ROFR
Notice”) prior to such expiration, in which case the Parties shall negotiate in
good faith to enter into a definitive agreement with respect to the research,
development and/or commercialization of such [ * ] within 90 days of the Patent
Transferor(s) receipt of such ROFR Notice. Each Patent Transferor further agrees
to not, directly or indirectly (including through any of its Affiliates), enter
into any agreement, understanding or arrangement (or discussions or negotiations
therefor) with any Person (other than the Buyer) that effects or contemplates
the licensing, sale or transfer of any rights in or to assets relating to such [
* ] unless and until the Buyer’s Right of First Refusal has expired in
accordance with this Section 6.4(d).
     Section 6.5 Tax Matters.
     (a) Notices. The Sellers shall promptly notify the Buyer in writing upon
receipt by the Sellers of notice of any pending or threatened Tax audits or
assessments relating to the income, properties or operations of the Sellers that
reasonably may be expected to relate to the Purchased Assets, the Assumed
Liabilities or the Product Business. The Buyer shall promptly notify the Sellers
in writing upon
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-22-



--------------------------------------------------------------------------------



 



receipt by the Buyer of notice of any pending or threatened Tax audits or
assessments relating to the Product Patents as to which the Sellers have an
interest pursuant to Section 6.4(a) or Section 6.7.
     (b) Transfer Taxes. All Transfer Taxes shall be paid by the Sellers when
due, and the Sellers shall, at their own expense, file all necessary Tax Returns
and other documentation with respect to all such Transfer Taxes and, if required
by applicable Law, the Buyer shall join in the execution of any such Tax Returns
and other documentation. As soon as reasonably practicable following the
Closing, the Sellers shall provide the Buyer with (i) evidence satisfactory to
the Buyer that such Transfer Taxes have been paid by the Sellers and (ii) a
clearance certificate or similar document(s) which may be required by any state
Tax authority to relieve the Buyer of any obligation to withhold any portion of
the payments to the Sellers pursuant to this Agreement.
     (c) Characterization of Payments. Except as otherwise provided in this
Agreement, any payments made pursuant to any indemnification obligation under
this Agreement shall constitute an adjustment of the consideration paid for the
Purchased Assets for Tax purposes and shall be treated as such by the Buyer and
the Sellers on their Tax Returns to the extent permitted by Law.
     (d) FIRPTA Certificate. The Sellers shall deliver to the Buyer at the
Closing a certificate, duly executed and acknowledged, in form and substance
satisfactory to the Buyer, certifying such facts as would exempt the
transactions contemplated hereby from withholding pursuant to the provisions of
the Foreign Investment in Real Property Tax Act.
     (e) Allocation of Taxes.
          (i) Except as otherwise provided in this Section 6.5, the Sellers
shall be responsible for, and shall timely pay, all Taxes levied with respect to
the Purchased Assets and the Product Business attributable to the Pre-Closing
Tax Period.
          (ii) Non-Income Taxes for any Straddle Period shall be apportioned
between the Pre-Closing Tax Period and the Post-Closing Tax Period as follows:
(A) in the case of personal property Taxes, real property Taxes and any other
Taxes other than sales, use, transaction or excise Taxes and other similar
Taxes, the portion allocable to the Pre-Closing Tax Period shall be deemed to be
the amount of such Tax for the entire Straddle Period multiplied by a fraction
the numerator of which is the number of days in the portion of the Straddle
Period ending on the Closing Date and the denominator of which is the number of
days in the entire Straddle Period, and (B) in the case of any sales, use,
transaction or excise Taxes or other similar Taxes, the portion allocable to the
Pre-Closing Tax Period shall be deemed equal to the amount which would be
payable if the relevant Straddle Period ended on the Closing Date. The Sellers
shall be liable for Non-Income Taxes apportioned to the Pre-Closing Tax Period,
and the Buyer shall be liable for Non-Income Taxes apportioned to the
Post-Closing Tax Period.
          (iii) Upon receipt by the Buyer, on the one hand, or a Seller, on the
other, of any bill for Taxes relating to the Purchased Assets or the Product
Business, the Party receiving such bill (the “Recipient Party”) promptly shall
present a statement to the other Party (the “Other Party”) setting forth the
amount of such Taxes for which the Other Party is liable under this
Section 6.5(e), together with such supporting evidence as is reasonably
necessary to calculate the amount of such Taxes. The apportioned amount of Taxes
for which the Other Party is liable shall be paid by the Other Party to the
Recipient Party within 15 days after delivery of such statement to the Other
Party by the Recipient Party. The Recipient Party shall be responsible for the
timely payment of the Taxes to which such bill relates. In the event that a
Party shall make any payment to any Taxing or other authority of any Taxes
apportioned to the Other Party under Section 6.5(e), the Other Party shall
reimburse the paying Party for the amount of such Taxes apportioned to the Other
Party promptly but in no event later than 15 days after the presentation by the
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-23-



--------------------------------------------------------------------------------



 



paying Party of a statement setting forth the amount of reimbursement to which
the paying Party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of such reimbursement. The portion
of any refund of Taxes attributable to amounts apportioned hereunder to and paid
or reimbursed by the Party not receiving such refund shall be the property of
the Party not receiving such refund, and the Party receiving such refund shall
promptly pay to the Party not receiving such refund that portion of such refund
so attributable.
     (f) Cooperation. The Buyer and the Sellers agree to furnish or cause to be
furnished to the other, upon request, as promptly as practicable, such
information and assistance relating to the Purchased Assets or the Product
Business as is reasonably necessary for the filing of Tax Returns and the
prosecution or defense of any audit, claim, suit or proceeding relating to any
Tax. The Parties shall retain all books and records with respect to Taxes
pertaining to the Purchased Assets for a period of at least seven (7) years
following the Closing Date. At the end of such period, the Parties shall provide
the other Party with reasonable prior written notice before disposing of such
books and records and to allow the other Party to take possession, at its own
expense, of such books and records. The Parties shall cooperate fully with each
other in the conduct of any audit or other proceeding relating to Taxes
pertaining to the Purchased Assets and further agree to use their best efforts
to obtain any certificate or other document from any Governmental Authority or
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including with respect to the transactions contemplated
hereby).
     Section 6.6 Notice to Third Parties. The Sellers agree to cooperate with
the Buyer, at the Buyer’s reasonable request, in the notification to third
parties of the transactions contemplated by this Agreement and the Sellers agree
not to notify any third parties of such transactions without the consent of the
Buyer.
     Section 6.7 Patent Maintenance. After the Closing Date, the Buyer shall
assume the duty to make all required maintenance and prosecution payments as to
the Product Patents for the remaining terms thereof; provided, however, that
upon ninety (90) days written notice, the Buyer may transfer any of the Product
Patents to the Patent Transferor from which the Buyer purchased such Product
Patent in lieu of making further maintenance or prosecution payments. Nothing in
this Section 6.7 shall obligate the Sellers to assume any further maintenance or
prosecution payments.
ARTICLE 7
CONDITIONS TO CLOSING
     Section 7.1 Conditions Precedent to Buyer’s Obligations. Buyer’s
obligations to consummate the transactions contemplated by this Agreement and
the Ancillary Agreements shall be subject to the fulfillment of each of the
following additional conditions, any one or more of which may be waived, at
Buyer’s sole discretion, in writing by the Buyer:
     (a) Representations and Warranties.
          (i) Each of the representations and warranties of the Sellers set
forth in this Agreement, or in any written statement or certificate that shall
be delivered to the Buyer by the Sellers under this Agreement (including the
Officer’s Certificate) that is not qualified by “Material Adverse Effect” or
other materiality qualifications shall have been true and correct in all
material respects as of the date of this Agreement and shall be true and correct
in all material respects as of the Closing Date as if made at the Closing Date
(except to the extent such representation or warranty specifies an earlier date,
in which case such representation or warranty shall be true and correct in all
material respects as of such date); and
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-24-



--------------------------------------------------------------------------------



 



          (ii) Each of the representations and warranties of the Sellers set
forth in this Agreement, or in any written statement or certificate that shall
be delivered to the Buyer by the Sellers under this Agreement (including the
Officer’s Certificate) that is qualified by “Material Adverse Effect” or other
materiality qualifications shall have been true and correct in all respects as
of the date of this Agreement and shall be true and correct in all respects as
of the Closing Date as if made at the Closing Date (except to the extent such
representation or warranty specifies an earlier date, in which case such
representation or warranty shall be true and correct in all respects as of such
date).
     (b) Performance of Obligations. Each Seller shall have performed in all
material respects all obligations and covenants required to be performed by it
under this Agreement and any other agreement or document entered into in
connection herewith prior to the Closing Date (to the extent such obligations
and covenants require performance prior to such time).
     (c) Release of Liens. The Buyer shall have received evidence satisfactory
to it from any Person who held any Encumbrance (other than Permitted
Encumbrances) on any of the Purchased Assets of the release by such Person of
such Encumbrance effective upon or concurrent with the Closing.
     (d) Legal Requirements. No Law shall be in effect which prohibits or
materially restricts the consummation of the Transactions contemplated by this
Agreement and the Ancillary Agreements at the Closing, or which otherwise
adversely affects in any material respect the right or ability of the Buyer to
own, operate or control the Purchased Assets, in whole or material part, and no
Action is pending or threatened by or before a Governmental Authority which, if
successful, could reasonably be expected to result in a Law having such effect
or which seeks to obtain from the Buyer any damages.
     (e) Closing Deliveries. The Sellers shall have delivered to the Buyer all
of the closing documents and agreements set forth in Sections 3.2 and 3.4, and
each of such documents and agreements shall be in full force and effect.
     (f) FIRPTA Compliance. The Sellers shall have delivered to the Buyer the
certificate referred to in Section 6.5(d).
     (g) Termination or Release of Third Party Finders Agreements. The Buyer
shall have received evidence satisfactory to it that all agreements relating to
the payment of finder’s fees, brokerage fees, commissions or similar payments in
connection with the Sellers’ entry into this Agreement or the consummation of
the transaction contemplated hereby have been terminated or released with
respect thereto have been granted such that the Buyer will not have any
Liability under such agreements.
     Section 7.2 Conditions Precedent to Sellers’ Obligations. The Sellers’
obligation to consummate the transactions contemplated hereby shall be subject
to the fulfillment of each of the following additional conditions, any one or
more of which may be waived, at the Sellers’ sole discretion, in writing by the
Sellers:
     (a) Representations and Warranties.
          (i) Each of the representations and warranties of the Buyer set forth
in this Agreement, or in any written statement or certificate that shall be
delivered to the Sellers by the Buyer under this Agreement that is not qualified
by “Material Adverse Effect” or other materiality qualifications shall have been
true and correct in all material respects as of the date of this Agreement and
shall be true and correct in all material respects as of the Closing Date as if
made at the Closing Date (except to the extent such representation or warranty
specifies an earlier date, in which case such representation or warranty shall
be true and correct in all material respects as of such date); and
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-25-



--------------------------------------------------------------------------------



 



          (ii) Each of the representations and warranties of the Buyer set forth
in this Agreement, or in any written statement or certificate that shall be
delivered to the Sellers by the Buyer under this Agreement that is qualified by
“Material Adverse Effect” or other materiality qualifications shall have been
true and correct in all respects as of the date of this Agreement and shall be
true and correct in all respects as of the Closing Date as if made at the
Closing Date (except to the extent such representation or warranty specifies an
earlier date, in which case such representation or warranty shall be true and
correct in all respects as of such date).
     (b) Performance of Obligations. The Buyer shall have performed in all
material respects all obligations and covenants required to be performed by it
under this Agreement and any other agreement or document entered into in
connection herewith prior to the Closing Date (to the extent such obligations
and covenants require performance prior to such time).
     (c) Closing Deliveries. The Buyer shall have delivered to the Sellers all
of the closing documents and agreements set forth in Section 3.4.
     (d) Legal Requirements. No Law shall be in effect which prohibits or
materially restricts the consummation of the Transactions contemplated by this
Agreement and the Ancillary Agreements at the Closing, or which otherwise
adversely affects in any material respect the right or ability of the Buyer to
own, operate or control the Purchased Assets, in whole or material part, and no
Action is pending or threatened by or before a Governmental Authority which, if
successful, could reasonably be expected to result in a Law having such effect
or which seeks to obtain from the Buyer any damages.
ARTICLE 8
INDEMNIFICATION
     Section 8.1 Survival of Representations and Warranties.
     (a) All representations and warranties of the Sellers in this Agreement
shall survive the Closing until the 18-month anniversary of the Closing Date
(the “Survival Date”); provided, that:
          (i) the representations and warranties contained in Section 4.2,
Section 4.6 and Section 4.7 shall survive until the expiration of the applicable
statutes of limitations relating to such representations and warranties; and
          (ii) any claim for indemnification based upon a breach of any such
representation or warranty and asserted prior to the Survival Date (or, in the
case of any representation or warranty contained in Section 4.2, Section 4.6 and
Section 4.7, prior to the expiration of the applicable statute of limitation
relating to such representation or warranty) by written notice in accordance
with Section 8.2 shall survive until final resolution of such claim.
     (b) The representations and warranties contained in this Agreement (and any
right to indemnification for breach thereof) shall not be affected by any
investigation, verification or examination by any Party hereto or by any
Representative of any such Party or by any such Party’s constructive knowledge
(which, for purposes of clarity, excludes actual knowledge) of any facts with
respect to the accuracy or inaccuracy of any such representation or warranty.
     (c) The representations and warranties of the Buyer in Article V of this
Agreement shall terminate upon the Closing. For avoidance of doubt, the
covenants of the Buyer shall survive closing and remain in effect until
satisfied or terminated.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-26-



--------------------------------------------------------------------------------



 



     Section 8.2 Indemnification.
     (a) Sellers’ Indemnification Obligations. The Sellers shall, jointly and
severally, indemnify, save and hold harmless the Buyer, its Affiliates and their
respective Representatives from and against any and all costs, losses, Taxes,
Liabilities, obligations, damages, lawsuits, judgments, settlements, awards,
deficiencies, claims, demands, expenses (including reasonable costs of
investigation and reasonable attorneys’ fees and expenses), interest, fines,
penalties, costs of mitigation, and other losses actually paid to third parties
(herein, “Damages”), incurred in connection with, arising out of, resulting from
or incident to (i) any breach of a representation or warranty of any Seller
contained in this Agreement; (ii) any breach of any covenant of any Seller
contained in this Agreement; or (iii) any Excluded Asset or Excluded Liability.
          The term “Damages” as used in this Article 8 is not limited to matters
asserted by third parties against the Sellers or the Buyer, but includes Damages
incurred or sustained by the Sellers or the Buyer in the absence of third party
claims. Payments by the Buyer of amounts for which the Buyer is indemnified
hereunder, and payments by the Sellers of amounts for which the Sellers are
indemnified hereunder, shall not be a condition precedent to recovery. The
Sellers’ obligation to indemnify the Buyer, and the Buyer’s obligation to
indemnify the Sellers, shall not limit any other rights, including without
limitation rights of contribution which any Party may have under statute or
common law.
     (b) Buyer’s Indemnification Obligations. The Buyer shall indemnify and save
and hold harmless the Sellers, their respective Affiliates, and their
Representatives from and against any and all Damages incurred in connection
with, arising out of, resulting from or incident to (i) any breach of any
representation or warranty made by the Buyer contained in this Agreement;
(ii) any breach of any covenant made by the Buyer contained in this Agreement;
or (iii) from and after the Closing, any Assumed Liability.
     (c) Defense of Claims. If a claim for Damages (a “Claim”) is to be made by
a Party entitled to indemnification (“Indemnified Party”) hereunder against the
Party from whom indemnification is sought (the “Indemnifying Party”), the Party
claiming such indemnification shall, subject to this Section 8.2, give written
notice (a “Claim Notice”) to the Indemnifying Party as soon as practicable after
the Party entitled to indemnification becomes aware of any fact, condition or
event which may give rise to Damages for which indemnification may be sought
under this Section 8.3. If any lawsuit or enforcement action is filed against
any Party entitled to the benefit of indemnity hereunder, written notice thereof
shall be given to the Indemnifying Party as promptly as practicable (and in any
event within fifteen (15) calendar days after the service of the citation or
summons). The failure of any Indemnified Party to give timely notice hereunder
shall not affect rights to indemnification hereunder, except to the extent that
the Indemnifying Party demonstrates actual damage caused by such failure. After
such notice, if the Indemnifying Party shall acknowledge in writing to the
Indemnified Party that the Indemnifying Party shall be obligated under the terms
of its indemnity hereunder in connection with such lawsuit or action, then the
Indemnifying Party shall be entitled, if it so elects at its own cost, risk and
expense, (i) to take control of the defense and investigation of such lawsuit or
action, (ii) to employ and engage attorneys of its own choice to handle and
defend the same unless the named parties to such action or proceeding include
both the Indemnifying Party and the Indemnified Party and the Indemnified Party
has been advised in writing by counsel that there may be one or more legal
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, in which event the
Indemnified Party shall be entitled, at the Indemnifying Party’s cost, risk and
expense, to separate counsel of its own choosing, and (iii) to compromise or
settle such claim, which compromise or settlement shall be made only with the
written consent of the Indemnified Party, such consent not to be unreasonably
withheld; provided, however, that this sentence shall not apply to Claims
relating to Taxes. If the Indemnifying Party fails to assume the defense of such
claim within fifteen (15) calendar days after
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-27-



--------------------------------------------------------------------------------



 



receipt of the Claim Notice, the Indemnified Party against which such claim has
been asserted will (upon delivering notice to such effect to the Indemnifying
Party) have the right to undertake, at the Indemnifying Party’s cost and
expense, the defense, compromise or settlement of such claim on behalf of and
for the account and risk of the Indemnifying Party. In the event the Indemnified
Party assumes the defense of the claim, the Indemnified Party will keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement. The Indemnifying Party shall be liable for any
settlement of any action effected pursuant to and in accordance with this
Section 8.2 and for any final judgment (subject to any right of appeal), and the
Indemnifying Party agrees to indemnify and hold harmless the Indemnified Party
from and against any Damages by reason of such settlement or judgment.
     (d) Cooperation. The Indemnified Party shall cooperate in all reasonable
respects with the Indemnifying Party and such attorneys in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom;
provided, however, that the Indemnified Party may, at its own cost, participate
in the investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom. For the avoidance of doubt, nothing contained in this
Section 8.2(d) shall affect the Indemnified Party’s right to employ and engage
separate counsel in accordance with Section 8.2(c)(ii). The Parties shall
cooperate with each other in any notifications to insurers.
     (e) Equitable Relief; No Waiver. Nothing in this Agreement shall (i) limit
the right of any Party to seek specific performance of, or equitable relief with
respect to, another Party with respect to a breach of any covenant or agreement
set forth in this Agreement or (ii) be deemed a waiver by any Party to this
Agreement of any right or remedy which such Party may have at law or in equity
based on any claim of fraud.
     Section 8.3 Right of Setoff. The Buyer may setoff any amount to which it is
entitled under Section 6.5(e) or this Article 8 against amounts otherwise
payable to the Sellers hereunder, provided that any amount to be setoff is no
greater than any amount to which the Buyer is entitled to under Section 6.5(e)
and this Article 8. Neither the exercise nor the failure to exercise such right
of setoff shall constitute an election of remedies or limit the Buyer in any
manner in the enforcement of any other remedies that may be available to it.
ARTICLE 9
MISCELLANEOUS PROVISIONS
     Section 9.11 Confidentiality and Publicity.
     (a) The Mutual Confidentiality and Disclosure Agreement, attached as
Exhibit A to the Existing License Agreement is hereby incorporated in this
Agreement as though fully set forth herein. All terms used in this Section 9.1
and not otherwise defined herein shall have the meanings assigned to such terms
in the Confidentiality Agreement. Subject to this Section 9.1, all information
exchanged between or among the Parties prior to, on and after the date of this
Agreement shall be subject to and treated in accordance with the terms and
conditions of the Confidentiality Agreement. The Parties agree that from and
after the Closing Date, the Confidentiality Agreement shall remain in full force
and effect pursuant to its terms with respect to all Confidential Information
that does not relate to the Purchased Assets or the Assumed Liabilities.
     (b) From and after the Closing Date, all Confidential Information primarily
concerning the Purchased Assets and the Assumed Liabilities (the “Buyer
Proprietary Information”) shall be used by the Sellers solely as required to
perform their respective obligations, exercise or enforce their respective
rights under this Agreement (or any Ancillary Agreement), or comply with
applicable Law, and for no other purpose. The Sellers shall not disclose, or
permit the disclosure of, any of the Buyer Proprietary
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-28-



--------------------------------------------------------------------------------



 



Information to any Person except those Persons to whom such disclosure is
necessary to permit the Sellers to perform their respective obligations,
exercise or enforce their respective rights under this Agreement (or any
Ancillary Agreement), or comply with applicable Law. The Sellers shall treat,
and will cause their respective Affiliates and the Representatives and advisors
of the Sellers or any of their respective Affiliates to treat, the Buyer
Proprietary Information as confidential, using the same degree of care as the
Sellers normally employ to safeguard its own confidential information from
unauthorized use or disclosure, but in no event less than a reasonable degree of
care.
     (c) All Confidential Information obtained by the Buyer (or its
Representatives or Affiliates) from the Sellers (or its Representatives or
Affiliates) other than the Buyer Proprietary Information (the “Sellers’
Proprietary Information”) shall be used by the Buyer solely as required to
perform its obligations, exercise or enforce its rights under this Agreement (or
any Ancillary Agreement), or comply with applicable Law, and for no other
purpose. The Buyer shall not disclose, or permit the disclosure of, any of the
Sellers Proprietary Information to any person except those persons to whom such
disclosure is necessary to permit the Buyer to perform its obligations, exercise
or enforce its rights under this Agreement (or any Ancillary Agreement), or
comply with applicable Law. The Buyer shall treat, and will cause its Affiliates
and the Representatives and advisors of the Buyer or any of their respective
Affiliates to treat, the Sellers’ Proprietary Information as confidential, using
the same degree of care as the Buyer normally employ to safeguard its own
confidential information from unauthorized use or disclosure, but in no event
less than a reasonable degree of care.
     (d) In the event either Party is requested pursuant to, or required by,
applicable Law to disclose any of the other Party’s Confidential Information
(i.e., the Sellers’ Proprietary Information or the Buyer Proprietary
Information, as applicable), it will notify the other Party in a timely manner
so that such Party may seek a protective order or other appropriate remedy or,
in such Party’s sole discretion, waive compliance with the confidentiality
provisions of this Agreement. Each Party will cooperate in all reasonable
respects, in connection with any reasonable actions to be taken for the
foregoing purpose. In any event, the Party requested or required to disclose
such Confidential Information may furnish it as requested or required pursuant
to applicable Law (subject to any such protective order or other appropriate
remedy) without liability hereunder, provided that such Party furnishes only
that portion of the Confidential Information which such Party is advised by a
reasoned opinion of its counsel is legally required, and such Party exercises
reasonable efforts to obtain reliable assurances that confidential treatment
will be accorded such Confidential Information.
     (e) Except as required by applicable Laws, no Party to this Agreement shall
issue any press release or make any public statement regarding the transactions
contemplated hereby without the prior approval of the other Parties, and the
Parties shall issue a mutually acceptable press release as soon as practicable
after the Closing Date. Notwithstanding the foregoing, the Buyer shall be
permitted to make any public statement without obtaining the consent of the
Sellers if (i) the disclosure is required by applicable Laws or the requirements
of the SEC or NASDAQ Stock Market and (ii) the Buyer has first used its
reasonable efforts to consult with (but not to obtain the consent of) the
Sellers about the form and substance of such disclosure.
     Section 9.2 Notices. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any Party to the other
shall be in writing and delivered in person or by courier, sent by facsimile
transmission, sent via overnight delivery service or mailed by registered or
certified mail (such notice to be effective upon receipt), as follows:
     If to the Sellers, addressed to:
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-29-



--------------------------------------------------------------------------------



 



KDL GmbH
Bahnhofstrasse 7
CH-6301 Zug
Switzerland
Attn: Kjell H. Gaustad
Telephone: +41 61 403 0960
Fax: +41 61 403 0961
with a copy to:
Shitotomo Yamauchi, Ph.D.
2-21-14 — # 403
Shimo-ochai, Shinjuku
Tokyo 161-0033, Japan
Japan
Telephone: +81 3 5996 3633
Fax: +81 3 5996 9555
If to the Buyer, addressed to:
InterMune, Inc.
3280 Bayshore Boulevard
Brisbane, CA 94005
Attn: General Counsel
Telephone: (415) 466-2200
Fax: (415) 466-2300
with a copy to:
Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attn: Mark V. Roeder
Telephone: (650) 328-4600
Fax: (650) 463-2600
or to such other place and with such other copies as any Party may designate as
to itself by written notice to the other Parties.
     Section 9.3 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to the conflicts of laws principles thereof that would require the application
of the laws of any other jurisdiction.
     Section 9.4 Representation By Counsel. Each Party hereto represents and
agrees with each other that it has been represented by or had the opportunity to
be represented by, independent counsel of its own choosing, and that it has had
the full right and opportunity to consult with its respective attorney(s), that
to the extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such Party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent and legal effect,
and that it or its authorized officer
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-30-



--------------------------------------------------------------------------------



 



(as the case may be) is competent to execute this Agreement and has executed
this Agreement free from coercion, duress or undue influence.
     Section 9.5 Expenses. Except as expressly provided for herein, all
expenses, including the fees of any attorneys, accountants, investment bankers,
brokers, finders or others engaged by a Party, incurred in connection with this
Agreement, the Ancillary Agreements and the transactions contemplated hereby and
thereby, shall be paid by the Party incurring such expenses.
     Section 9.6 Entire Agreement. This Agreement (including the documents and
the instruments referred to herein) and the Confidentiality Agreement constitute
the entire agreement among the Parties pertaining to the subject matter hereof
and supersede all prior agreements, understandings, negotiations and
discussions, whether written and oral, among the Parties.
     Section 9.7 Amendment; Waiver. This Agreement may not be amended except in
an instrument in writing signed on behalf of each of the Parties hereto. No
amendment, supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the Party to be bound hereby. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
     Section 9.8 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced as a result of any rule of
law or public policy, all other terms and other provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
by this Agreement are fulfilled to the greatest extent possible.
     Section 9.9 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other Parties hereto; provided, however, that such written
consent will not be required by an assignment by the Buyer (a) to any of its
Affiliates (in which case the Buyer shall remain liable for all obligations of
the Buyer hereunder, including the performance or nonperformance of any actions
or omissions of its Affiliates) or (b) in connection with a merger, sale or
transfer involving all or substantially all of the assets of the Buyer. Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective permitted
successors and assigns.
     Section 9.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Each of the Parties agrees to
accept and be bound by facsimile signatures hereto.
     Section 9.11 Waiver of Jury Trial. Each signatory to this Agreement hereby
waives its respective right to a jury trial of any permitted claim or cause of
action arising out of this Agreement, any of the transactions contemplated
hereby, or any dealings between any of the signatories hereto relating to the
subject matter of this Agreement or any of the transactions contemplated hereby.
The scope of this waiver is intended to be all encompassing of any and all
disputes that may be filed in any court and that relate to the subject matter of
this agreement or any of the transactions contemplated hereby, including,
without limitation, contract claims, tort claims, and all other common law and
statutory claims. This
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-31-



--------------------------------------------------------------------------------



 



waiver is irrevocable, meaning that it may not be modified either orally or in
writing, and this waiver shall apply to any subsequent amendments, supplements
or other modifications to this agreement, any of the transactions contemplated
hereby or to any other document or agreement relating to the transactions
contemplated hereby.
     Section 9.12 Consent to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY (I) AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING
ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA OR, IF SUCH COURT DOES NOT HAVE
JURISDICTION OR WILL NOT ACCEPT JURISDICTION, IN ANY COURT OF GENERAL
JURISDICTION IN THE COUNTY OF SAN FRANCISCO, CALIFORNIA; (II) CONSENTS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND
(III) WAIVES ANY OBJECTION WHICH SUCH PARTY MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.
     Section 9.13 Attorney Fees. If any Party to this Agreement brings an Action
to enforce its rights under this Agreement in accordance with the provisions
hereof, the prevailing Party shall be entitled to recover its actual
out-of-pocket costs and expenses, including without limitation reasonable
attorneys’ fees reasonably incurred in connection with such Action, including
any appeal of such Action.
     Section 9.14 Remedies Cumulative; Specific Performance. The rights and
remedies of the Parties hereto shall be cumulative (and not alternative). The
Parties agree that, in the event of any breach or threatened breach by any Party
of any covenant, obligation or other provision set forth in this Agreement for
the benefit of any other Party, such other Party shall be entitled (in addition
to any other remedy that may be available to it) to (a) a decree or order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision, and (b) an injunction restraining
such breach or threatened breach.
     Section 9.15 Time is of Essence. Time is of the essence with respect to the
performance of this Agreement.
     Section 9.16 Executory Nature of the Duties Imposed by this Agreement. This
Agreement is intended to require the Sellers and the Buyer to perform a number
of executory duties throughout the term of this Agreement. The Parties intend
that this Agreement shall be governed by Section 365 of the Bankruptcy Code.
     Section 9.17 Bankruptcy Rights. In the event this Agreement is terminated
or rejected by either the Buyer or any Seller or the Buyer’s or any Seller’s
trustee or debtor in possession in bankruptcy (or receiver) under applicable
bankruptcy or receivership laws due to the Buyer or such Seller’s bankruptcy or
receivership, then all rights and licenses granted by the Sellers to the Buyer
and by the Buyer to the Sellers shall be deemed to be, for purposes of Section
365(n) of the Bankruptcy Code and any other similar law or regulation in any
other country, licenses of rights to “intellectual property” as defined in
Section 101(35A) of the Bankruptcy Code. The parties intend such rights and
licenses to be subject to the protections afforded the non-terminating party
under Section 365(n) of the Bankruptcy Code or any similar law or regulation in
any other country.
     Section 9.18 Release. Each Party hereby releases the other Party, its
successors and assigns, and their respective Representatives, in each case from
and against any and all grievances, rights, actions, causes of action, claims,
demands, complaints, obligations, liabilities or controversies of any and all
kinds, nature and character whatsoever, legal and equitable, whether known or
unknown, foreseen or unforeseen, that a Party has or shall or may have under any
Law, arising out of, related to, or in
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-32-



--------------------------------------------------------------------------------



 



connection with the Existing License Agreements (the “Released Claims”). EACH
PARTY HEREBY EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE OR RULE OF LAW THAT, IF
APPLIED TO THIS AGREEMENT, WOULD OTHERWISE EXCLUDE FROM ITS BINDING EFFECT ANY
RELEASED CLAIMS NOT KNOWN BY SUCH PARTY TO EXIST WHICH AROSE PRIOR TO THE
SIGNING OF THIS AGREEMENT. Each Party understands and acknowledges that it may
not currently know of losses or claims or may have underestimated the severity
of losses. Part of the consideration provided by this Agreement was given in
exchange for the release of such claims. Each Party hereby waives any rights or
benefits under California Civil Code Section 1542 (or any similar statute in any
other jurisdiction), which provides that: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with debtor.”
[SIGNATURE PAGE FOLLOWS]
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-33-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the date first above written.

                  BUYER    
 
                INTERMUNE, INC.    
 
                /s/ Daniel G. Welch              
 
  By:   Daniel G. Welch    
 
  Its:   President and CEO    
 
                SELLERS    
 
                KDL GmbH    
 
           
 
  /s/ Kjell H. Gaustad    
 
  By:  
 
Kjell H. Gaustad    
 
  Its:   Managing Director    
 
           
 
  /s/ Shitotomo Yamauchi    
 
 
 
DR. Shitotomo Yamauchi    

SIGNATURE PAGE TO KDL APA
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 